DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   12/14/2020. 
Claims 1-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant asserts on page 15 that the pending claims are patent eligible due to the recitation of the “receipt of chat conversations generated from interfacing with a plurality of CRM systems in communication with data processing hardware”. The Examiner respectfully disagrees with this assertion, as the receipt of the conversations is considered an insignificant extra-solution activity (see MPEP 2106.05(g)), more specifically, a pre-solution activity. As recited in the MPEP an example pre-solution activity is ‘a step of gathering data for use in a claimed process’. As the conversations are gathered from the CRM systems for the purposes of subsequent processing, the limitation is a gathering step which can be categorized as an insignificant pre-solution activity, and does not, therefore, add any elements that are sufficient to amount to .
Applicant further asserts on page 17, that the messaging manager in combination with the multiple automated processing systems (APS) allowing multiple business units within a business to process messages is distinct from the plurality of CRM systems for different businesses, pointing to [0010] of Vasudeva that describes the combination of messaging manager and APS as being based on a single CRM system. The Examiner respectfully disagrees with this assertion. In comparing the functionality of the claimed invention versus the system disclosed in Vasudeva, it is first noted that the CRM system of the instant application is presented as a system that is used for “facilitating chat conversations between the respective agent 20 and the user 12”, and the CRM system can be one of multiple types of CRM systems that could be used by a business entity (see [0026] of the specifications). As the business entity is not further defined, broadest reasonable interpretation of a business entity could be a business unit, as presented in Vasudeva, and the APS of a business unit enables a conversation with a customer by receiving and replying to customer messages (see 
Hence, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1 and 11, the limitation(s) of “receiving…a plurality of chat conversations”, “parsing…for any keywords”, “harvesting…metadata”, “annotating…with the metadata”, “indexing”, “storing”, “receiving…search criteria”, “retrieving…one or more…conversations”, and “transmitting…a search result”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental processes of reading a transcript of chat conversations, picking out keywords 
This judicial exception is not integrated into a practical application because the recitation of “data processing hardware” and “user device” in claim 1, and “system”, “data processing hardware”, “memory hardware”, “processing hardware”, and “user device” in claim 11, read to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using [0050] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the recitation of “a plurality of customer relationship management (CRM systems in communication with the data processing hardware” identifies the CRM systems as being used for data gathering, which is considered ‘insignificant pre-solution activity’ as per MPEP 2106.05(g). The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of 
	
	With respect to claims 2 and 12, the claims recite the format of the conversation. No additional limitations are present.
	
With respect to claims 3, 4, 5, 13, 14, and 15, the claims recite a source of metadata. No additional limitations are present.

With respect to claims 6 and 16, the claims recite “executing a chat interface”, which reads on humans passing written text back and forth or having a conversation. The additional limitation of “a chat interface” and “CRM system” read to generalized computer components, as in [0050] of the specifications.	

With respect to claims 7 and 17, the claims recite particulars of the interface implementation. No additional limitations are present.

With respect to claims 8 and 18, the claims recite the nature of the chat posts. No additional limitations are present.



With respect to claims 10 and 20, the claims recite “display the one or more…chat conversations”, which reads on a human presenting the written annotated transcripts. The additional limitation of a “graphical user interface” reads to a generalized computer component as in [0050] of the specifications.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cromack et al. (US PG Pub No. 2009/0306981), hereinafter Cromack, in view of Vasudeva et al. (U.S. PG Pub No. 2019/0020606), as found in the IDS, hereinafter Vasudeva, and further in view of Hager (US PG Pub No. 2011/0022387), hereinafter Hager.

Regarding claims 1 and 11, Cromack teaches
(claim 1) A method comprising ([0005] method for recording and retrieval of conversations and associated notes):
(claim 11) A system comprising ([0005] a system for recording and retrieval of conversations and associated notes):
data processing hardware ([0066] the CES runs on a personal computer or web servers, i.e. data processing hardware); and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing 10hardware cause the data processing hardware to perform operations comprising ([0066] the servers host the software, i.e. memory hardware storing instructions):

receiving, at data processing hardware, a plurality of chat conversations… 5 ([0028-9] a conversation enhancement system (CES), i.e. data processing hardware,  has a knowledge base that comprises archives of ongoing and prior conversations, i.e. receiving…a plurality of chat conversations, and where each conversation archive ;
for each chat conversation of the plurality of chat conversations:
parsing, by the data processing hardware, the chat conversation for any 10keywords ([0100:15-17], [0101] the CES, i.e. data processing hardware, uses a key word list or lexicon to recognize key words and phrases in the current conversation, i.e. parsing…the chat conversation for any keywords);
for each parsed keyword, harvesting, by the data processing hardware, metadata associated with the user relevant to the keyword ([0065:1-6], [0088], [0089] detected key words, i.e. for each parsed keyword, are cross correlated by a service agent of the CES, i.e. data processing hardware, with previous conversations that may have common or similar key phrases in their metadata fields, i.e. harvesting…metadata…relevant to the keyword, and keywords are further cross-correlated with relevant CogIs that have similar key phrases, where CogI authors or speaker names are also logged as metadata, i.e. metadata associated with the user);
annotating, by the data processing hardware, the chat conversation with the metadata([0065:1-6], [0088-9] the CES, i.e. data processing hardware, identifies portions of the conversation to be bookmarked as COGent Ideas (CogIs), and CogIs can be automatically recorded with the audio stream, i.e. annotating…the chat conversation with the metadata, for future searching or annotation changes);
storing, by the data processing hardware, the…annotated chat conversation in a conversation data store in communication with the data processing hardware ([0095:1-5], [0096:1-7] the nested directory structure of the conversations, i.e. indexed, annotated chat conversation, is stored by the CES, i.e. data processing hardware, in the CES knowledge base, i.e. a conversation data store in communication with the data processing hardware);
20receiving, at the data processing hardware, search criteria from a user device associated with the user (Figs. 2, 17, [0072-3], [0102:1-9] the GUI allowing customer login, i.e. a user device associated with the user, to the CES, i.e. at the data processing hardware, has an input for search terms, i.e. receiving…search criteria);
retrieving, by the data processing hardware, one or more of the…annotated chat conversations that satisfy the received search criteria from the conversation data store ([0095:1-5], [0096:1-7], [0102:1-12] the CES, i.e. data processing hardware, searches through conversations, i.e. annotated chat conversations, stored in the CES knowledge base, i.e. from the conversation data store, and identifies conversations with items matching the search terms, i.e. retrieving…one or more…conversations that satisfy the received search criteria); and
25transmitting, by the data processing hardware, a search result to the user device, the search result comprising the one or more…annotated chat conversations retrieved from the conversation data store ([0066], [0072-3], [0095:1-5], [0096:1-7], [0102:1-12] the CES, i.e. data processing hardware, which can be located on a web server, causes the listing of identified conversations, i.e. search result…comprising the one or more…annotated chat conversations retrieved from the .  
	While Cromack provides receiving conversations, Cromack does not specifically teach that the conversations are between a user and a business, and thus does not teach
associated with a particular user and a plurality of different business entities, the plurality of chat conversations generated from interfacing with a plurality of customer relationship management (CRM) systems in communication with the data processing hardware, each chat conversation of the plurality of chat conversations between the user and a respective CRM system associated with a corresponding business entity of the plurality of different business entities.
Vasudeva, however, teaches associated with a particular user and a plurality of different business entities, the plurality of chat conversations generated from interfacing with a plurality of customer relationship management (CRM) systems in communication with the data processing hardware, each chat conversation of the plurality of chat conversations between the user and a respective CRM system associated with a corresponding business entity of the plurality of different business entities ([0004:1-13], [0054:8-20] the system includes a messaging manager, i.e. data processing hardware, to forward messages that are part of multiple conversations, i.e. each chat conversation of the plurality of chat conversations, and the conversations are between a user and the respective autonomous processing systems, i.e. respective CRM system, for business units, i.e. business entity of the plurality of different business entities, within a business, i.e. plurality of chat conversations 
Cromack and Vasudeva are analogous art because they are from a similar field of endeavor in managing conversations between parties. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receipt of conversations between participants teachings of Cromack with conversations being associated with a user and a specified autonomous processing system for a business unit as taught by Vasudeva. The motivation to do so would have been to achieve a predictable result of allowing the user to interact with a single view of a business despite actually being served by multiple business units through their respective autonomous processing systems (Vasudeva [0054:8-20]).
In addition, while Cromack in view of Vasudeva provides annotating the conversations, Cromack in view of Vasudeva does not teach indexing the conversations, and thus does not teach
indexing, by the data processing hardware, the annotated chat conversation.
Hager, however, teaches 15indexing, by the data processing hardware, the annotated chat conversation ([0036:14-0037:13] the translation server, i.e. data processing hardware, uses a markup language, i.e. annotated chat conversation, to generate an index of keywords, i.e. indexing…the annotated chat conversation).
Cromack, Vasudeva, and Hager are analogous art because they are from a similar field of endeavor in managing conversations between parties. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of 

Regarding claims 2 and 12, Cromack in view of Vasudeva and Hager teaches claims 1 and 11, and Cromack further teaches
wherein each chat conversation of the plurality of chat 30conversations comprises at least one of text data or voice data ([0065:1-11] the CES system handles digitized speech, i.e. voice data).  

Regarding claims 3 and 13, Cromack in view of Vasudeva and Hager teaches claims 1 and 11, and Cromack further teaches
wherein harvesting the metadata relevant to the keyword comprises obtaining the metadata from a source that is different than a source of the corresponding chat conversation ([0089] key words from a conversation, i.e. source of the corresponding chat conversation, are cross correlated with the metadata of previous conversations, i.e. a source that is different).  

Regarding claims 4 and 14, Cromack in view of Vasudeva and Hager teaches claims 3 and 13, and Vasudeva further teaches 
wherein the source of the metadata comprises at least one of an email repository associated with the user, a calendar repository associated with the user, or a messaging repository associated with the user ([0040:1-27] conversation metadata can be searched within storage, i.e. a messaging repository, where the message can be identified by a social media handle or customer identifier in storage, i.e. associated with the user).  

Regarding claims 5 and 15, Cromack in view of Vasudeva and Hager teaches claims 1 and 11, and Cromack further teaches 
wherein harvesting the metadata relevant to the keyword comprises obtaining the metadata from at least one of a current chat conversation or one or more previous chat conversations associated with the user ([0065:1-6], [0089] detected key words are cross correlated with previous conversations, i.e. one or more previous chat conversations associated with the user).  

Regarding claims 6 and 16, Cromack in view of Vasudeva and Hager teaches claims 1 and 11, and Vasudeva further teaches executing, by the data processing 15hardware, a chat interface configured to pass chat posts, for each chat conversation of the plurality of chat conversations, between the user and the respective CRM system associated with the corresponding business entity of the plurality of different business entities (Vasudeva [0004:1-13], [0054:8-20] the system, i.e. data processing hardware, includes a messaging manager, i.e. chat interface, to forward messages, i.e. configured to pass chat posts, where the messages are part of multiple conversations, i.e. for each chat conversation of the plurality of chat conversations, and the conversations are between a user and the respective   

	Regarding claims 7 and 17, Cromack in view of Vasudeva and Hager teaches claims 6 and 16, and Vasudeva further teaches
	wherein the respective CRM systems associated with at least two of the plurality of different business entities are different ([0054:8-20] various departments, such as a support team and business unit, within a business, i.e. at least two of the plurality of different business entities, can set up their trained autonomous processing systems, i.e. respective CRM systems…are different).  

	Regarding claims 8 and 18, Cromack in view of Vasudeva and Hager teaches claims 6 and 16, and Vasudeva further teaches
wherein the chat posts comprise at least one of comments, messages, notes, remarks, questions, or replies published by the user and/or a respective 25agent of the corresponding business entity of the plurality of different business entities ([0052:30-42] the messages between the user and customer, i.e. chat posts, include messages and responses, i.e. messages…replies, from either the customer, i.e. published by the user, and the human advisor, i.e. respective agent).

Regarding claims 9 and 19, Cromack in view of Vasudeva and Hager teaches claims 1 and 11, and Hager further teaches
wherein indexing the annotated chat conversation comprises indexing the annotated chat conversation based upon the corresponding business entity of the plurality of business entities ([0036:14-0037:13], [0053:1-10] the translation server, i.e. data processing hardware, uses a markup language, i.e. annotated chat conversation, to generate an index of keywords, i.e. indexing…the annotated chat conversation, where keywords can also be associated with particular businesses, i.e. based upon the corresponding business entity).  

Regarding claims 10 and 20, Cromack in view of Vasudeva and Hager teaches claims 1 and 11, and Cromack further teaches
wherein the search result, when received by the user device, causes the user device to display the one or more indexed, annotated chat conversations retrieved from the conversation data store on a graphical user interface executing on the user device ([0095:1-5], [0096:1-7], [0102:1-12] the identified conversations, i.e. search result…the one or more indexed, annotated chat conversations retrieved from the conversation data store, are listed in a drop down window, i.e. display…on a graphical user interface, on a display, i.e. executing on the user device).  

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
02/22/2021